WELLFORD, Senior Circuit Judge,
dissenting:
I adhere to my original dissent in this ease for the reasons set out. I would also grant the motion to rehear. En banc review of the panel decision has been denied despite the fact that a majority of those judges on the court who voted would have directed review by the entire court.1
The panel majority bases its decision, in substantial part, on analysis of OMB Circular A-76. The United States bases its petition for rehearing, in part, upon language from that Circular:

This Circular and its Supplement shall not * * * establish and shall not be construed to create any substantive or procedural basis for anyone to challenge any agency action or inaction on the basis that such action or inaction was not in accordance with this Circular.

(Emphasis added). The panel majority seems to take offense at this citation:
All of the courts which have considered the issue have held that conversion decisions made by the Department of Defense officials under Circular A-76 are committed to agency discretion and are not subject to judicial review. Local 2855, AFGE v. United States, 602 F.2d 574 (3d Cir.1979); American Federation of Government Employees v. Stetson, C.A. No. 77-2146 (D.D.C. July 2[4] 1979); American Federation of Government Employees v. Hoffmann, 427 F.Supp. *1001048, 1082-84 (N.D.Ala.1976); and AFGE, Local 1688 v. Dunn, No. A-75-156 (D.Alaska Sept. 30, 1975); aff'd on other grounds, 561 F.2d 1310 (9th Cir.1977).
American Fed’n of Gov’t Emp. v. Brown, 680 F.2d 722, 726 (11th Cir.1982), cert. denied, 459 U.S. 1104, 103 S.Ct. 728, 74 L.Ed.2d 952 (1983) (emphasis added). I find all these decisions, and others cited to the same effect, are applicable to the case before us. The revision of Circular A-76 does not affect this applicability, in my view, and later decisions after its amendment adhere to the same rationale.
The United States explained its position more fully in this regard in its petition, n. 3:
The question whether A-76 cost comparisons are subject to judicial review does not turn on whether the other branches are involved; it turns on whether there are “judicially manageable standards” (Heckler v. Chaney, 470 U.S. 821, 830 [105 S.Ct. 1649, 1655, 84 L.Ed.2d 714] (1985) (emphasis added)) for courts to apply.
Moreover, although the panel finds “[pjarticularly noteworthy” the Comptroller General’s statutory bid-protest authority under 31 U.S.C. §§ 3551-3556, that authority is, in fact, considerably more limited than the panel’s opinion suggests. Slip op. 36; see id. at 9 n. 2, 22. The panel’s opinion fails to mention that Congress has authorized the Comptroller General to issue only nonbinding recommendations, not binding rulings on the merits. 31 U.S.C. § 3554(b)(1). In addition, the Comptroller General entertains protests only by disappointed bidders, not agency employees. 31 U.S.C. § 3551(2); see slip op. 33 n. 11. Furthermore, in the exercise of his statutory bid-protest function, the Comptroller General “has repeatedly declined to render decisions concerning the propriety of an agency’s determination under Circular A-76 to contract for services instead of performing the work in-house,” ...
I think the Comptroller General’s interpretation of the Circular is both correct and material. Of course, it is the court’s function to determine the question of judicial review, and, in all respect to the majority, I do not perceive the government’s petition to suggest the agency itself might “reserve unto itself the authority to determine judicial review.” Parts of the APA indicate only “that the agency itself is not trying to create judicial review.” Slip op. 38, n. 12 (emphasis added).
The majority opinion is the first and only decision to find that the APA is controlling and mandating judicial review in this kind of situation involving a challenge by disaffected employees to a complex and complicated analysis of costs. The government’s petition cites numerous cases holding that judicial review under the APA does not apply in a cost study conversion decision of this kind, and maintains that we should follow this authority. I do not perceive this to be “less-than-respectful.”

. An en banc requires the affirmative vote of a court majority: of those actually voting, a majority of active judges favored an en banc hearing in this case.